United States Court of Appeals
                         For the Eighth Circuit
                     ___________________________

                             No. 20-1837
                     ___________________________

                               Harold D. Latin

                    lllllllllllllllllllllPlaintiff - Appellant

                                       v.

           Sheriff Danny Martin, Nevada County, Arkansas, et al.

                   lllllllllllllllllllllDefendants - Appellees
                                    ____________

                  Appeal from United States District Court
              for the Western District of Arkansas - Texarkana
                               ____________

                       Submitted: December 21, 2020
                         Filed: December 29, 2020
                               [Unpublished]
                              ____________

Before LOKEN, WOLLMAN, and KOBES, Circuit Judges.
                         ____________

PER CURIAM.
       Harold Latin appeals the district court’s1 adverse grant of summary judgment
in his pro se section 1983 action. As an initial matter, we do not consider the new
facts, claims, and arguments that Latin raises on appeal, including in his reply brief.
See Combs v. Cordish Cos., 862 F.3d 671, 678 n.9 (8th Cir. 2017). Having reviewed
de novo, we conclude the district court properly granted summary judgment to
defendants. As to the conditions-of-confinement claim relating to an alleged water
leak in his cell while Latin was a pretrial detainee, we conclude that Latin failed to
present evidence showing that any defendant was deliberately indifferent to a
substantial risk of serious harm; “mere negligence or inadvertence does not rise to the
level of deliberate indifference.” Kulkay v. Roy, 847 F.3d 637, 643 (8th Cir. 2017).
Latin’s medical deliberate-indifference claim failed for the reasons the district court
explained. See Johnson v. Leonard, 929 F.3d 569, 575-76 (8th Cir. 2019). The
district court properly dismissed the official-capacity claims; Latin failed to
demonstrate any constitutional violation. See Whitney v. City of St. Louis, 887 F.3d
857, 860-61 (8th Cir. 2018). Finally, we agree that Latin’s claims for injunctive relief
became moot upon his transfer to another facility. See Smith v. Hundley, 190 F.3d
852, 855 (8th Cir. 1999).

      Accordingly, we affirm the judgment of the district court and deny Latin’s
pending motions for the appointment of appellate counsel. See 8th Cir. R. 47B.
                      ______________________________




      1
       The Honorable Susan O. Hickey, Chief Judge, United States District Court for
the Western District of Arkansas, adopting the report and recommendations of the
Honorable Barry A. Bryant, United States Magistrate Judge for the Western District
of Arkansas.

                                          -2-